DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 07/10/2020 is in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
An electrical element in claim 1
A plug connector in claim 1
A mating contact element in claim 1
A plugging direction in claim 1
A contact bushing in claim 2

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
In paragraph [0005] line 8, “practicabale possibility” should be –practicable possibility—.

In paragraph [0019] line 3, “contact region 114” should be –contact region 104--.

Appropriate correction is required.

Claim Objections
Claims 1, 8 and 14 are objected to because of the following informalities:  
Regarding claim 1 lines 3-4, “the contact element” should be –the electrical contact element--.
Regarding claim 1 line 6, “the contact element” should be –the electrical contact element--.
Regarding claim 8 line 1, “the base body” should be –the electrically conductive base body--.
Regarding claim 14 line 1, “the steps are repeated” should be –the estimated value is compared to a threshold value and repeated--.
 Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1- 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sauer (US2018/0050599A1).
Regarding claim 1, Sauer teaches an electrical contact element (i.e. two contact pins 5 and 6) (fig.1) for a plug connector (i.e. power supply system plug 1) (fig.1), comprising: an electrically conductive base body ([0032], two contact pins essentially made of iron (Fe)) electrically connected to a mating contact element ([0024], socket has contact springs into which the contact pins engage), the base body having a longitudinal axis (e.g. axis running along wire section 7) (fig.1) extending along a plugging direction (e.g. direction along contact pins 5 and 6) (fig.1) between the electrical contact element and the mating contact element (implicit); and a first temperature probe ([0033], Temperature-dependent contact … at … point P1) and a second temperature probe ([0033], Temperature-dependent contact … at … point P2) arranged at a pair of different measurement regions ([0032], connecting locations are produced by soldering) of the contact element spaced apart from each other along the longitudinal axis (e.g. P1 and P2 are spaced out along longitudinal axis) (fig.1).
Regarding claim 2, Sauer teaches the electrical contact element of claim 1, wherein the electrical contact element is a contact pin (i.e. two contact pins 5 and 6) (fig.1) and the mating contact element is a contact bushing ([0009], a contact spring of a socket of the AC power supply system) (socket is interpreted as a bushing which is a hollow electrical insulator that allows electrical conductor to pass safely through).
Regarding claim 3, Sauer teaches the electrical contact element of claim 1, wherein at least one of the first temperature probe and the second temperature probe has a thermocouple ([0033], Temperature-dependent contact voltages are formed between the metals Fe and CuNi).
Regarding claim 4, Sauer teaches the electrical contact element of claim 1, wherein the base body has a smaller thermally conductive cross-sectional area between the measurement regions than in other regions of the contact element (e.g. cross sectional area of contact pin 5 is smaller and thermally conductive than other parts) (fig.1).
Regarding claim 5, Sauer teaches a plug connector (power supply system plug 1) (fig.1) for a charging cable (i.e. cable section 2) (fig.1), comprising: a contact element (i.e. two contact pins 5 and 6) (fig.1) including an electrically conductive base body ([0032], two contact pins essentially made of iron (Fe)) electrically connected to a mating contact element ([0024], socket has contact springs into which the contact pins engage), the base body having a longitudinal axis (e.g. axis running along wire section 7) (fig.1) extending along a plugging direction (e.g. direction along contact pins 5 and 6) (fig.1) between the contact element and the mating contact element (implicit), and a first temperature probe ([0033], Temperature-dependent contact … at … point P1) and a second temperature probe ([0033], Temperature-dependent contact … at … point P2) arranged at a pair of different measurement regions ([0032], connecting locations are produced by soldering) of the contact element spaced apart from each other along the longitudinal axis (e.g. P1 and P2 are spaced out along longitudinal axis) (fig.1).
Regarding claim 6, Sauer teaches the plug connector of claim 5, further comprising an evaluation circuit connected to the first temperature probe and the second temperature probe 
Regarding claim 7, Sauer teaches the plug connector of claim 5, further comprising a housing (e.g. casing for power supply system plug 1) (fig.1) and a contact locking apparatus fixing the contact element to the housing (e.g. contact pins 5 and 6 are firmly held in place in plug 1) (fig.1).
Regarding claim 8, Sauer teaches the plug connector of claim 7, wherein the electrically conductive base body has a circumferential groove between the measurement regions ([0032], which is widespread in Europe) (it is well known that Europlugs are round-pins), the contact locking apparatus engages with the circumferential groove (e.g. contact pins 5 and 6 (circumferential groove is a part of these pins) are firmly held in place in plug 1) (fig.1).
Regarding claim 9, Sauer teaches the plug connector of claim 5, wherein the plug connector is part of a charging socket of a motor vehicle (abstract, charging device is provided for charging an electric or hybrid vehicle).
Regarding claim 10, Sauer teaches a method for monitoring a temperature ([0034], a temperature monitor) at a plug connector ([0034], for the contact pins) during an electrical current flow through the plug connector ([0034], during a charging process), comprising: providing a contact element (i.e. two contact pins 5 and 6) (fig.1) including an electrically conductive base body ([0032], two contact pins essentially made of iron (Fe)) electrically 
Regarding claim 11, Sauer teaches the method of claim 10, wherein the estimated value is compared to a target value ([0036], a rise in temperature is detected within one of the contact pins beyond a profile amount stored) and the electrical current flow is regulated in such a way that the estimated value does not exceed a predetermined deviation from the target value ([0036], charging process can be aborted …  interruption and the restarting of the charging are repeated alternately, if appropriate).
Regarding claim 12, Sauer teaches the method of claim 10, wherein the estimated value is compared to a threshold value ([0036], a rise in temperature is detected within one of the contact pins beyond a profile amount stored) and the electrical current flow is interrupted when the threshold value is exceeded ([0036], charging process can be aborted).
Regarding claim 13, Sauer teaches the method of claim 12, wherein a warning signal for interrupting or reducing the electrical current flow is generated when the estimated value exceeds the threshold value ([0038], charging current is interrupted or lowered as described above, the charging electronics transmits warning information to the user of the vehicle or to the vehicle).
Regarding claim 14, Sauer teaches the method of claim 12, wherein the estimated value is compared to a threshold value and repeated until the estimated value exceeds the threshold .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sauer (US2018/0050599A1), and further in view of Shaddix (Christopher R. Shaddix, A new method to compute the proper radiant heat transfer correction of bare-wire thermocouple measurements, April 23-26, 2017, 10th U. S. National Combustion Meeting Organized by the Eastern States Section of the Combustion Institute, SAND2017-4406C).
Regarding claim 15, Sauer teaches the method of claim 10.

Shaddix teaches in a similar field of endeavor of using thermocouples for temperature measurement that it is conventional to have a method further comprising detecting an ambient temperature (abstract, wire temperature) remote from a contact element (abstract, bead temperature), the ambient temperature is entered into the calculation of the estimated value (equation 10).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included ambient temperature in Sauer, as taught by Shaddix, as it provides the advantage of heat loss compensation between the measuring electronics and the point of temperature probe.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Regarding claim 10, Jensen (EP3246782A1) teaches in a similar field of endeavor of sensing temperature that it is conventional to have a method for monitoring a temperature (abstract, a method for monitoring temperatures) comprising: at a second time, ascertaining a plurality of second temperature values at the first measurement region (second temperature sensor 8) (fig.1) and the second measurement region (third temperature sensor 9) (fig.1) (calculation on the basis of measured temperature data obtained by two or more of the first 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304.  The examiner can normally be reached on M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        04/22/2021






	/THIENVU V TRAN/                                                                   Supervisory Patent Examiner, Art Unit 2839